DETAILED ACTION
Receipt is acknowledged of applicant’s Amendment/Remarks filed 3/10/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	No claims have been amended or newly added.  Claims 2, 16-19 and 21 have been cancelled.  Accordingly, claims 1, 3-15, 20 and 22-24 remain pending in the application and are currently under examination.

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-15, 20 stand 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kohama et al. (“Hydrogen inhalation protects against acute lung injury induced by hemorrhagic shock and resuscitation”, Surgery, May 2015, 158(2):399-407; hereafter as “Kohama”) in view of Spaniol et al. (“Fluid Resuscitation Therapy for Hemorrhagic Shock, Journal of Trauma Nursing, Volume 14, Number 3, 2007, pp. 152-160; hereafter as “Spaniol”).
The instant invention is drawn to a method for improving and/or stabilizing circulatory dynamics after onset of hemorrhagic shock in a subject in need thereof, comprising treating the subject by a method comprising administering to the subject a pharmaceutical composition comprising hydrogen gas after the onset of hemorrhagic shock, wherein the hemorrhagic shock is not treated by transfusing blood into the subject and wherein the treatment improves and/or 
	Regarding instant claim 1, Kohama teaches a method of administration of a composition comprising hydrogen gas to a subject that experienced hemorrhagic shock and fluid resuscitation (shed blood with saline if necessary) (title; abstract; page 400, left col.).  Kohama also teaches that such a method results in improved blood/tissue oxygenation and reduced oxidative damage (page 401, right col.). Kohama also teaches that blood pressure was maintained/stabilized (page 401, right col.).  
	Kohama is silent to the limitation, “wherein the hemorrhagic shock is not treated by transfusing blood into the subject”.  It is noted that “transfusing” is being interpreted as its plain meaning which includes reinfusion of a patient’s own blood as evidenced by Mayo Clinic (see PTO-892).
	Spaniol teaches treating hemorrhagic shock comprising administering resuscitative fluids such as crystalloids, colloids, dopamine, and blood products (page 152, right col., 1st para.).  Spaniol explains that initial management of hemorrhagic shock includes rapid intravenous infusion of supportive fluids, preferably a crystalloid solution such as Ringer’s lactate solution or normal saline (page 156, right col, 2nd full para. -to page 157, left col, 1st full para.).  Spaniol also teaches the cardiac and vascular effects of hemorrhagic shock (page 155 at Table 2) and that reversal of the signs/symptoms of hemorrhagic shock is one of the main goals of said treatment (page 157, left col, 1st full para.).
Kohama and Spaniol are both drawn to treating hemorrhagic shock, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the step of reinfusing blood of Kohama with the step of prima facie obvious (MPEP 2144.06(II)).
Regarding the limitation, “wherein the treatment improves and/or stabilizes the subject’s cardiac function and/or vascular function relative to the treatment in the absence of the administration of the pharmaceutical composition”, both references discuss hemorrhagic shock having a high mortality rate in the absence of an effective treatment as well as effective treatments of hemorrhagic shock and effects thereof (page 399 and page 401, right col., 2nd full para. of Kohama and page 152 and Conclusion on page 158 of Spaniol).  As discussed above, both references also discuss reversing/improving cardiac and/or vascular functions.
Furthermore, MPEP 2111.04 states that “wherein” and “whereby” clauses “may raise a question as to the limiting effect of the language in a claim” and that “the court noted that a ‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited’”.  Kohama/Spaniol suggest the recited method, as discussed above, and as such a skilled artisan would have reasonably expected performing the same method steps would have yielded the same result including improving and/or stabilizing the subject’s cardiac function and/or vascular function relative to the treatment in the absence of the administration of the pharmaceutical composition.
Please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ method differs and, if so, to what 
	Regarding instant claim 3, as discussed above, Kohama and Spaniol teach administering fluid resuscitation (abstracts).
	Regarding instant claim 4, as discussed above, Kohama teaches administering fluid resuscitation after administering the hydrogen composition (page 400, left col.) and Spaniol similarly teaches that administration of fluid therapy should be started immediately or as soon as possible (page 156, right col., 2nd full para. – last para.). 
Kohama and Spaniol are both drawn to treating hemorrhagic shock, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer fluid therapy immediately or as soon as possible after the onset of hemorrhagic shock with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Spaniol teaches administering fluid therapy immediately or as soon as possible effectively improves the risk of fatal complications (page 156, right col., 2nd full para.).  One of ordinary skill would have reasonably expected prompt administration of fluid therapy would improve the patient’s chance of survival.
Regarding instant claims 5 and 6, Kohama is silent to the explicit limitations “wherein a survival rate after onset of hemorrhagic shock is improved by administration of said pharmaceutical composition” (instant claim 5) and “wherein a survival time after onset of hemorrhagic shock is extended by administration of said pharmaceutical composition” (instant claim 6).
However, as discussed above, Kohama teaches acute lung injury after hemorrhagic shock often leads to death and Kohama also teaches that administration of 1.3% hydrogen gas 
Furthermore, MPEP 2111.04 states that “wherein” and “whereby” clauses “may raise a question as to the limiting effect of the language in a claim” and that “the court noted that a ‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited’”.  Kohama/Spaniol suggest the recited method, as discussed above, and as such a skilled artisan would have reasonably expected performing the same method steps would have yielded the same result including improved survival rate/time.
Please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ method differs and, if so, to what extent, from that of the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
claim 7, the claim recites, “wherein improving and/or stabilizing the cardiac function and/or vascular function comprises maintaining blood supply to an essential organ” which further limits the “wherein” clause of claim 1.  As stated above, MPEP 2111.04 states that “wherein” and “whereby” clauses “may raise a question as to the limiting effect of the language in a claim” and that “the court noted that a ‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited’”.  Kohama/Spaniol, as discussed above, suggest the recited method and as such a skilled artisan would have reasonably expected performing the same method steps would have yielded the same result including maintaining blood supply to an essential organ.
	Regarding instant claim 8, the claim recites, “wherein said improvement and/or stabilization of cardiac function and/or vascular function comprises suppression of cell death in blood vessels, the heart, and/or other organs under a hypoxic condition” which further limits the “wherein” clause of claim 1.  As stated above, MPEP 2111.04 states that “wherein” and “whereby” clauses “may raise a question as to the limiting effect of the language in a claim” and that “the court noted that a ‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited’”.  Kohama/Spaniol, as discussed above, suggest the recited method.  Kohama also teaches that hydrogen has antiapoptotic protective effects on cells and organs and ameliorates lung injury (page 399, right col.).  As such, a skilled artisan would have reasonably expected performing the same method steps would have yielded the same result including suppression of cell death in blood vessels, the heart, and/or other organs under a hypoxic condition.
	Regarding instant claims 9-12, Kohama teaches a composition comprises 1.3% hydrogen gas, 21% oxygen gas and 77.7% nitrogen (an inert) gas (page 400, left col.).
claim 13, Kohama teaches that the hydrogen gas is provided in a cylinder (i.e., container) (page 400, left col.).
	Regarding instant claim 14, the limitations of claim 14 depend from claim 13.  Claim 13 recites, “wherein said hydrogen gas is provided by a hydrogen gas generation apparatus or a container that contains hydrogen gas”.  Thus, claim 13 sets out alternative limitations and claim 14 does not set out that the “gas generation apparatus” is a required element.  As discussed supra, Kohama teaches that the hydrogen gas is provided in a cylinder (i.e., a container) (page 500, left col.) and, thus, meet the limitations of claim 14.  It is suggested that claim 14 is amended to recite, “wherein said hydrogen gas is provided by a hydrogen gas generation apparatus that utilizes water electrolysis to generate hydrogen gas”.
	Regarding instant claim 15, Kohama teaches that the cylinder contains a mixed gas of hydrogen and nitrogen gases (page 400, left col.).  It is noted that “contains” is considered open-ended and allows for other unrecited elements (MPEP 2111.03(I)).
Regarding instant claim 20, the claim recites, “wherein the improved vascular function is evidenced by improved blood base excess” which further limits the “wherein” clause of claim 1.  As stated above, MPEP 2111.04 states that “wherein” and “whereby” clauses “may raise a question as to the limiting effect of the language in a claim” and that “the court noted that a ‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited’”.  Kohama/Spaniol, as discussed above, suggest the recited method and as such a skilled artisan would have reasonably expected performing the same method steps would have yielded the same result including improved blood base excess.
Regarding instant claim 22, the claim recites, “wherein the improvement and/or stabilization of cardiac function and/or vascular function comprises an improvement and/or st full para.).  As such, a skilled artisan would have reasonably expected performing the same method steps would have yielded the same result including improved and/or stabilized blood pressure.
Regarding instant claim 23, the claim recites, “wherein the cardiac function is improved and/or stabilized” which further limits the “wherein” clause of claim 1.  As stated above, MPEP 2111.04 states that “wherein” and “whereby” clauses “may raise a question as to the limiting effect of the language in a claim” and that “the court noted that a ‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited’”.  Kohama/Spaniol, as discussed above, suggest the recited method and further discuss reversing/improving cardiac and/or vascular function.  As such, such a skilled artisan would have reasonably expected performing the same method steps would have yielded the same result including improved and/or stabilized cardiac function.
Regarding instant claim 24, the claim recites, “wherein the vascular function is improved and/or stabilized” which further limits the “wherein” clause of claim 1.  As stated above, MPEP 2111.04 states that “wherein” and “whereby” clauses “may raise a question as to the limiting effect of the language in a claim” and that “the court noted that a ‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step 
	Thus, the combined teachings of Kohama and Spaniol render the instant claims prima facie obvious.

Response to Arguments
Applicant's arguments filed 3/10/2022, regarding the 103 rejection over Kohama and Spaniol have been fully considered but they are not persuasive. 
	Regarding claim 1, Applicant argues that neither Kohama nor Spaniol describe or suggest any improvement or stabilization of a subject’s cardiac function and/or vascular function with the administration of a composition comprising hydrogen gas.  Applicant states that Spaniol does not reference hydrogen gas at all and Kohama states that “there was no difference in vital signs, including blood pressure and heart rate, between the groups” (Kohama, page 40, right col, lines 24-26).    Remarks, pages 5-6.
	In response, it is important to note that the instant claims contain “comprising” language which is inclusive and does not exclude additional, unrecited elements or method steps (MPEP 2111.03(I)).  In other words, the claim does not require that the administration of hydrogen gas is directly associated with the effect of the claimed “improves and/or stabilizes the subject’s cardiac function and/or vascular function”.  Thus, contrary to applicant’s assertion, the art need not teach that administration of hydrogen gas is directly associated with the effect of the claimed “improves and/or stabilizes the subject’s cardiac function and/or vascular function”.  It is also 
	Improvement of cardiac function includes a direct effect by improvement of diastolic function (myocardial extensibility) and an indirect effect by improvement of vascular function (increase in preload: increase in vein perfusion volume). In the present invention, improvement and/or stabilization of cardiac function or vascular function particularly includes an increase in vein perfusion volume (increase in preload), an improvement of myocardial extensibility (improvement of cardiac diastole), and an increase in cardiac output volume. 
	In one embodiment of the present invention, "improvement and/or stabilization of cardiac function or vascular function" includes suppression of cell death in blood vessels, the heart, or other organs under a hypoxic condition. The production of a substance from cells that exacerbates circulatory dynamics is thereby suppressed. Said suppression effect can be confirmed by improvement of any biological parameter, and such a parameter includes, but is not limited to, blood lactic acid value, pH, HCO3 concentration, BE (base excess), potassium concentration, and the like. In a preferred embodiment of the present invention, at least two, more preferably at least three, and most preferably all four of said circulatory failure parameters are improved in the direction towards a normal value. Emphasis added.

Kohama teaches that administering hydrogen gas after the onset of hemorrhagic shock improved blood lactate levels as compared to the absence of administration of hydrogen gas (page 401, right col, 2nd full para.; Fig. 2C).  According to the instant specification, improved blood lactate levels indicates suppression of cells that exacerbate circulatory dynamics and thereby improves and/or stabilizes cardiac or vascular function.  Thus, even assuming arguendo, the teaching of st full para.).  Thus, Spaniol implicitly teaches that fluid resuscitation treatment reverses/improves blood pressure after hemorrhagic shock.  Contrary to Applicant’s assertion, the combined teachings of Kohama and Spaniol meet the limitation, “wherein the treatment improves and/or stabilizes the subject’s cardiac function and/or vascular function relative to the treatment in the absence of the administration of the pharmaceutical composition”.  
	Applicant also argues that the lack of a difference in vital signs between the groups is because the hydrogen gas was administered to treat acute lung injury (ALI) induced by hemorrhagic shock, not the cardiac or vascular effects of the hemorrhagic shock. Applicant asserts that, even assuming that one would combine Kohama and Spaniol, it would be assumed that the hydrogen would be administered to treat ALI and so would be administered in the same manner as in Kohama.  Applicant further asserts that there is nothing is either Kohama or Remarks, page 6.
	In response, it is respectfully submitted that claim 1 recites, 
A method for improving and/or stabilizing circulatory dynamics after onset of hemorrhagic shock in a subject in need thereof, comprising treating the subject by a method comprising administering to the subject a pharmaceutical composition comprising hydrogen gas after the onset of hemorrhagic shock, wherein the hemorrhagic shock is not treated by transfusing blood into the subject and wherein the treatment improves and/or stabilizes the subject’s cardiac function and/or vascular function relative to the treatment in the absence of the administration of the pharmaceutical composition.

The instant specification defines “after onset of hemorrhagic shock” as “intended to exclude prior to the initiation of hemorrhagic shock, and can include any and all time points where exacerbation of circulatory dynamics attributed to hemorrhagic shock is recognized” and includes “a subject having a hemorrhagic shock, as well as a subject after withdrawal from hemorrhagic shock” ([0034]).  While Kohama is concerned with the protective effects of hydrogen on acute lung injury due to hemorrhagic shock, Kohama teaches administration of hydrogen gas to a subject after the onset of hemorrhagic shock.  Kohama also teaches that administration of hydrogen gas results in improved blood/tissue oxygenation and reduced oxidative damage (page 401, right col.).  Accordingly, Kohama teaches a method for improving and/or stabilizing circulatory dynamics after onset of hemorrhagic shock in a subject in need thereof, comprising treating the subject by administering to the subject a pharmaceutical composition comprising hydrogen gas after the onset of hemorrhagic shock.  Regarding Applicant’s assertion that the combination of Kohama and Spaniol would not have led one of ordinary skill in the art to administer hydrogen gas in a manner that would improve or stabilize 
	Applicant further argues that the limitation, “wherein the treatment improves and/or stabilizes the subject’s cardiac function and/or vascular function relative to the treatment in the absence of the administration of the pharmaceutical composition” (claim 1) gives “meaning and purpose” to the manipulative steps as the hydrogen gas can be administered in a manner that does not improve or stabilize the subject’s cardiac function and/or vascular function (e.g., Kohama’s method) or a manner that does improve or stabilize the subject’s cardiac function and/or vascular function (the presently claimed invention).  Remarks, page 6-7.
	In response, the examiner respectfully disagrees.  The “wherein” clause is an intended result of a positively recited method step and, as explained above, Kohama and Spaniol teach the limitation, “wherein the treatment improves and/or stabilizes the subject’s cardiac function and/or vascular function relative to the treatment in the absence of the administration of the pharmaceutical composition”.  In order to give the ‘wherein’ clause weight, it is suggested that the claim is amended to replace said clause with “wherein improving and/or stabilizing circulatory dynamics comprises improving and/or stabilizing the subject’s cardiac function and/or vascular function....”, “wherein improving and/or stabilizing circulatory dynamics comprises improvement and/or stabilization of blood pressure...”, or the like.
	Applicant also argues that the present application clearly shows that blood pressure was not sufficiently recovered with transfusion resuscitation alone with the use of saline (Figs. 4 and 5 and [0105]-[0106] of the published application).  Applicant asserts that the present application demonstrated for the first time that hydrogen gas is effective for the maintenance of blood pressure and the like after hemorrhagic shock, thereby leading to the improvement and/or Remarks, page 7.
In response, it is respectfully submitted that Figures 4 and 5 in the present application show an improvement/stabilization for approximately 90-120 minutes in diastolic and mean blood pressures for both the control group and the hydrogen group after transfusion resuscitation was initiated.  While the control group showed a decrease in blood pressure about 2 hours after transfusion resuscitation was initiated, it is important to note that the instant claim does not require any particular time period/duration for improvement and/or stabilization to occur.  Thus, the examiner respectfully disagrees with Applicant’s assessment of the data presented in said Figures. It is also important to note that the data presented is not commensurate in scope with the claimed subject matter of claim 1 as the claim does not include transfusion resuscitation (i.e., fluid therapy) (Figs 4 and 5; [0070] of instant specification). It is further important to note that the claim is not to a method of maintaining blood pressure by administration of hydrogen gas.  Thus, Applicant is arguing limitations that are not in the claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  While maintenance of blood pressure is included in the scope of “improvement and/or stabilization of circulatory dynamics” ([0036] of the instant specification), the instant specification also describes various other ways that circulatory dynamics can be improved and/or stabilized such as an increase in resistance against hemorrhage, an improvement in the survival rate or time of a subject, etc. ([0032], [0033], [0036] and [0039]).  The phrase “circulatory dynamics” refers to the state of circulatory function, and is known to be generally determined by three factors: 
Thus, for the above reasons, Applicant’s arguments regarding claim 1 are found unpersuasive.  
Regarding the dependent claims, Applicant states “that these claims are also patentable over Kohama in view of Spaniol for at least the same reasons”.  Remarks, page 7.
	In response, for the same reasons as discussed above, Applicant’s arguments are not persuasive.
.
Claims 13 and 14 stand rejected under 35 U.S.C. 103 as being unpatentable over Kohama et al. (“Hydrogen inhalation protects against acute lung injury induced by hemorrhagic shock and resuscitation”, Surgery, May 2015, 158(2):399-407; hereafter as “Kohama”) in view of Spaniol et al. (“Fluid Resuscitation Therapy for Hemorrhagic Shock, Journal of Trauma Nursing, Volume 14, Number 3, 2007, pp. 152-160; hereafter as “Spaniol”), as applied to claim 1 above, in view of Murphy et al. (US 2015/0047634 A1, Feb. 19, 2015, hereafter as “Murphy”).
The instant invention is described above.
Kohama and Spaniol teach the elements discussed above.  
Kohama and Spaniol are silent to “a hydrogen gas generation apparatus” (instant claim 13) and “said hydrogen has generation apparatus utilizes water electrolysis to generate hydrogen gas” (instant claim 14).
	Murphy teaches an inhalation device for delivering hydrogen gas to a subject (abstract). Murphy teaches that hydrogen can be generated via water electrolysis (e.g., [0021] and [0027]-[0028]).  Murphy also teaches a controlling means for monitoring and adjusting the amount of hydrogen gas supplied to a subject including a switch/valve 120, a sensor 160 and a controller 155 (Fig. 1; [0055] and [0065]-[0067]).
	Kohama and Murphy are drawn to administering hydrogen gas via inhalation to a subject, thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include a hydrogen gas generation apparatus such as a gas generator via water electrolysis into the invention of Kohama/Spaniol with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so 
	Thus, the combined teachings of Kohama, Spaniol and Murphy render the instant claims prima facie obvious.

Response to Arguments
Applicant's arguments, filed 3/10/2022, regarding the 103 rejection over Kohama, Spaniol and Murphy have been fully considered but they are not persuasive. 
	Applicant relies on the same arguments as discussed above for the 103 rejection over Kohama and Spaniol.  Remarks, pages 7-8.
	In response, it is respectfully submitted that for the same reasons as discussed above, Applicant’s arguments are found unpersuasive.  
	Said rejection is maintained.

New Objections
Claim Objections
Claim 1 is objected to because of the following informalities: the claim recites, “A method for improving and/or stabilizing circulatory dynamics after onset of hemorrhagic shock in a subject in need thereof, comprising treating the subject by a method comprising administering to the subject a pharmaceutical composition comprising hydrogen gas...”.  The phrase, “a method comprising” is redundant and, as such, for improved readability it is suggested that the phrase is deleted.  Appropriate correction is requested.

Conclusion
All claims have been rejected; no claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617